Case 1:20-cv-01231-CFC Document 12-1 Filed 12/07/20 Page 1 of 1 PageID #: 2518




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

WSOU Investments, LLC d/b/a
Brazos Licensing and Development,

                Plaintiff,
                                          C.A. No. 20-1231-CFC
      v.

Xilinx, Inc.,
                Defendant.

                             [PROPOSED] ORDER

       The Court, having considered Xilinx, Inc.’s (“Xilinx”) Partial Motion to

 Dismiss and the papers submitted in connection therewith,

       HEREBY ORDERS THIS ___ DAY OF _________, 202_, that Xilinx’s

 Partial Motion to Dismiss is GRANTED and that the allegations of induced and

 contributory infringement are DISMISSED.



                                                ___________________________
                                                The Honorable Colm F. Connolly
                                                United States District Judge
